Citation Nr: 1450729	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.
This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2011, the Board granted a 30 percent rating for right knee laxity for the period beginning April 5, 2011 and remanded several issues, including entitlement to TDIU to the RO for additional development.  An August 2013 rating decision granted entitlement to service connection for multiple disabilities effective October 21, 2011.  The Veteran's total rating was 100 percent effective October 21, 2011.  

In July 2014, the Board remanded the case back to the RO in order to have the issue on appeal referred to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2014).  An opinion was obtained from the Director of VA's Compensation Service later in 2014.  

Because the requested opinion has been was obtained, there has been substantial compliance with the July 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for knee disability was received by VA on March 12, 2007, and service connection was granted for right knee laxity by rating decision in March 2008.
2.  The Veteran's combined rating was 20 percent prior to April 5, 2011 and 40 percent prior to October 21, 2011.  

3.  The Veteran has completed the 12th grade; he last worked full time in 1970 as a self-employed horse trainer.   

4.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation prior to April 5, 2011.

5.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history beginning April 5, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of TDIU prior to April 5, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2014).

2.  The criteria for the assignment of a TDIU from April 5, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for right knee laxity by rating decision in March 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to TDIU until a letter in July 2008, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation, to include TDIU, following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the TDIU claim on appeal.

In accordance with the requirements of VCAA, the May 2007 and July 2008 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letters.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was also informed in the letters of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2012).  Pertinent VA evaluations of the service-connected disabilities were obtained in February 2008 and April 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as these examinations provide the symptomatology of his knee disabilities.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran submitted a claim for disability on March 12, 2007.  He was granted entitlement to service connection and assigned a 10 percent rating for right knee laxity, effective March 12, 2007, by rating decision in March 2008 and a 30 percent rating by rating decision in October 2011.  He was granted entitlement to service connection and assigned a 10 percent for left knee arthritis and a 0 percent rating for right knee arthritis, beginning March 12, 2007, by rating decision in August 2013.  He was assigned a combined rating of 20 percent, with a bilateral factor of 1.9 percent, from March 12, 2007 through April 4, 2011 and a combined rating of 40 percent, with a bilateral factor of 3.7 percent, from April 5, 2011 through October 20, 2011.  As the Veteran was granted a 100 percent rating beginning October 21, 2011, by rating decision in August 2013, the Board must now determine whether TDIU is warranted at any time during the rating period on appeal prior to October 21, 2011.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme provides for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA X-rays of the right knee in March 2007 were interpreted as showing mild degenerative changes.

A private MRI of the right knee in August 2007 showed a tear in the posterior horn of the medial meniscus, osteoarthritic changes, and a Baker's cyst.
According to an August 2007 report from R. C. Hendler, M.D., the Veteran complained of a lot of pain in the back and knees; he could hardly move and was considered significantly disabled.  It was noted in December 2007 that the veteran was disabled from using his right knee at that time.  The veteran was in a wheelchair when seen in July 2008 but was not considered wheelchair bound.  Mild medial compartment arthritis of the left knee was also noted in July 2008, which was not seen in the right knee.

VA examination of the Veteran's knees was obtained in February 2008, which included review of the claims file.  The Veteran did not complain of any incapacitating episodes; he was able to complete activities of daily living.  It was noted that he had been granted Social Security Administration disability benefits for left knee and left elbow disabilities.  He used a wheelchair and walker.  Motion of the right knee was from 0 to 110 degrees.  There was 1+ medical laxity and decreased muscle tone bilaterally.  The diagnosis was torn medial meniscus of the right knee with arthritic changes.  It was noted that the Veteran also had an extensive left knee injury.

According to April 2008 VA treatments records, the Veteran was unable to ambulate due to knee pain.

Private treatment records for August 2008 report MRI findings of meniscus tears and advanced degenerative changes of the left knee.

According to an October 2008 report from Dr. M. Murphy, the Veteran had fallen down the stairs and severely injured his right knee, right hip, and lower back.

Physical Therapy records for June to September 2009 reveal that the Veteran had an antalgic gait; he was able to ambulate at least 1/2 block with frequent rest periods.
According to private treatment records for January 2010, knee X-rays showed degenerative changes, for which the Veteran had received injections.  Examination revealed intact sensation and strength of at least 4/5.  Motion of the right knee was from -10 to 90 degrees; motion of the left knee was from -8 to 110 degrees.  

According to VA treatment reports in July 2010, the Veteran remained out of work due to back and knee pain.

The Veteran underwent VA examination of the knees on April 5. 2011.  The diagnosis was severe degeneration and instability of the right knee that did not allow him to ambulate without the use of a walker or wheelchair.  He was considered unable to work with such a condition and resultant discomfort.  His disability had a significant effect on his usual occupation.  

According to an August 2014 DRO Memorandum, a grant of TDIU was recommended effective March 12, 2007 based on a review of the evidence of record.  A Primary Care Note in March 2007 noted that the Veteran had fallen two days earlier and injured his right hip and knee, with the pain affecting sleeping, walking, and working.  According to a July 2007 Triage Note, the Veteran fell earlier in the day and reported that he was unable to walk or bear weight.  In a Primary Care Note in April 2008, the Veteran reported debilitating knee pain and requested a wheelchair, saying that he was housebound.  The Veteran reported in an October 2008 Phone Encounter Note that he had fallen two weeks earlier. 

According to an October 2014 report from the Director of Compensation and Pension, obtained in response to the July 2014 Board remand for extraschedular consideration, which is based on a review of the claims files, the Veteran had had no surgeries or hospitalizations for either knee and had several disabilities, such as of the back and hips, that were not service connected until April 21, 2011.  It was noted that X-rays in 2007 showed mild arthritis of the knees and that treatment reports for July 2008 showed that the Veteran's knee problems were mild.  After review of the record, it was concluded that the evidence did not show that the Veteran was unable to secure and follow any substantially gainful occupation prior to October 21, 2011 due solely to his service-connected knee disabilities.  
The Board notes that because the ratings assigned to the Veteran's service-connected disabilities prior to October 21, 2011 did not meet the above noted percentage requirements, entitlement to TDIU could not be assigned under 38 C.F.R. § 4.16(a).  However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

In this case, an opinion was obtained from the Director of Compensation and Pension Services in October 2014.  Consequently, the Board may now consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra  .

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, considered in combination, taking into consideration his educational and occupational background.  The Veteran has completed high school and has worked as a self-employed horse trainer.  According to the Veteran's application, he last worked on a full-time basis in 1970.  

Although the VA Director of Compensation and Pension concluded that the veteran's service-connected knee disabilities would not preclude substantially gainful employment prior to October 21, 2011, the August 2014 DRO Memorandum recommended that the Veteran's knee disabilities were severe enough by March 12, 2007 to preclude substantially gainful employment.  

The evidence prior to April 5, 2011 does not show that the veteran's bilateral knee disabilities, by themselves, were severe enough to warrant a grant of TDIU, as it was noted in February 2008 that the Veteran did not complain of any incapacitating episodes and was able to complete activities of daily living.  Additionally, X-rays in March 2007 showed mild arthritis of the right knee, and X-rays in July 2008 showed mild arthritis of the left knee.  Several references in the record to the veteran's functional impairment included references to disabilities that were not service connected prior to October 21, 2011, such as the back and hips.  However, when examined by VA on April 5, 2011, the examiner diagnosed severe degeneration and instability of the right knee that did not allow him to ambulate without the use of a walker or wheelchair and considered the Veteran unable to work with such a condition and resultant discomfort.   

Consequently, the evidence shows that the Veteran's service-connected right knee laxity, right knee arthritis, and left knee arthritis were severe enough on VA evaluation on April 5, 2011, but no sooner, to warrant a finding that they prevented him from obtaining and maintaining substantially gainful employment consistent with his educational background and previous work history from April 5, 2011.


ORDER

Entitlement to TDIU from March 12, 2007 through April 4, 2011 is denied.  

Entitlement to TDIU from April 5, 2011 is granted, subject to the rules applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


